                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANA CLAUDIA RAMIREZ MENDOZA              :     CIVIL ACTION
                                           :
      v.                                   :
                                           :
MICHAEL FERRO, CELADON                     :
TRUCKING SERVICE, INC., CELADON            :
TRUCKING SERVICES, INC. and                :
CELADON GROUP, INC.                        :     NO. 18-3807

                                         ORDER


      NOW, this 24th day of January, 2019, upon consideration of the Plaintiff’s Motion

to Remand (Document No. 12), and the defendant Michael Ferro’s response, it is

ORDERED that the motion is DENIED.

      IT IS FURTHER ORDERED that the plaintiff shall respond to the Motion of

Defendant, Michael Ferro, to Transfer Venue Pursuant to 28 U.S.C. § 1440(a) (Document

No. 2) no later than February 5, 2019.




                                                 /s/TIMOTHY J. SAVAGE
